UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-728



In Re: CARRINGTON LAMONT HARRELL,

                                                          Petitioner.



                On Petition for Writ of Mandamus.
                     (CR-90-27-G, CA-97-263)


Submitted:   November 20, 1997           Decided:   December 18, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carrington Lamont Harrell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carrington Lamont Harrell brought this mandamus petition seek-

ing an order directing the district court to rule on his objections

to the report of a magistrate judge. The district court ruled on

the objections and adopted and affirmed the report by order dated

October 29, 1997. Accordingly, we deny the mandamus petition as
moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not significantly aid the decisional

process.




                                                   PETITION DENIED




                                2